In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00111-CR



         AARON JAVON MCGEE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 29233




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                     MEMORANDUM OPINION

           Aaron Javon McGee pled guilty to burglary of a building, unauthorized use of a motor

vehicle, evading arrest/detention with a vehicle, and possession of a controlled substance.1

Pursuant to a plea agreement with the State, McGee was sentenced to ten years’ imprisonment.

In addition, McGee waived his right of appeal when he signed the following waiver of his rights:

           I freely, voluntarily and knowingly waive and give up any and all rights to appeal,
           file a motion for new trial or motion in arrest of judgment and/or my right to seek
           an application for writ of habeas corpus under Article 11.07 of the Code of
           Criminal Procedure.

The trial court certified that this was a plea-agreement case and that McGee had waived the right

of appeal and therefore had no right of appeal.

           Even though McGee entered into a plea agreement with the State and otherwise waived

his right of appeal, he nevertheless, acting pro se, filed a notice of appeal. Because we find that

we are without jurisdiction over this case as a result of McGee’s plea agreement with the State

and his waiver of the right of appeal, we dismiss the appeal for want of jurisdiction.

           The Texas Legislature has granted a very limited right of appeal in plea-bargain cases.

Rule 25.2 of the Texas Rules of Appellate Procedure details that right as follows:

                  (2)   . . . . In a plea bargain case—that is, a case in which a defendant’s
           plea was guilty or nolo contendere and the punishment did not exceed the
           punishment recommended by the prosecutor and agreed to by the defendant—a
           defendant may appeal only:

                           (A)    those matters that were raised by written motion filed and
                           ruled on before trial, or

                           (B)     after getting the trial court’s permission to appeal.

1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (Supp.); TEX. PENAL CODE ANN. §§ 30.02, 31.07, 38.04.
                                                       2
TEX. R. APP. P. 25.2(a)(2). There is no indication in the record before this Court that McGee

either (1) filed a motion that was ruled on before trial or (2) obtained the trial court’s permission

to appeal. To the contrary, the trial court’s certification of McGee’s right of appeal indicates that

he has no right of appeal. Pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure,

this Court is required to dismiss an appeal if, as in this case, the trial court’s certification

properly indicates no right of appeal. See TEX. R. APP. P. 25.2(d).

       On October 28, 2021, we informed McGee of the apparent defect in our jurisdiction over

this appeal and afforded him an opportunity to respond and, if possible, cure such defect.

McGee did not file a response to our jurisdictional defect letter.

       Because McGee has no right of appeal as a result of his plea agreement with the State and

as a further result of his explicit, written waiver of that right and because the trial court’s

certification correctly indicates that he is without a right of appeal, we dismiss this appeal for

want of jurisdiction.




                                              Scott E. Stevens
                                              Justice

Date Submitted:         December 6, 2021
Date Decided:           December 7, 2021

Do Not Publish




                                                  3